JUDGMENT

PER CURIAM.
This appeal of an order of the Federal Communications Commission was considered on the briefs and appendix filed by the parties; and the response to the court’s August 12, 2015 order to show cause, and the reply thereto. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 84(j). It is
ORDERED AND ADJUDGED that the appeal be dismissed for lack of standing. This court has made clear that there is no “automatic audience standing,” Rainbow/PUSH Coalition v. FCC, 330 F.3d 539, 542 (D.C.Cir.2003), and appellants have failed to meet their burden of “supporting] each element of [their] claim to standing ‘by affidavit or other evidence,’ ” Sierra Club v. EPA, 292 F.3d 895, 899 (D.C.Cir.2002) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.